DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, newly amended claim language contains negative claim limitations (“base substrate is not beyond an orthographic projections” and “first insulation layer does not have a portion”). These negative limitations are currently not found in the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, newly amended claim language contains negative claim limitations (“base substrate is not beyond an orthographic projections” and “first insulation layer does not have a portion”). These negative limitations are currently not found in the Specification and are therefore indefinite. Further explanation requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11, 14-7, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2015/0378486).
Regarding claim 1, Yu discloses a touch substrate, comprising: 
a base substrate (SB, fig. 5A); 
a first insulation layer (140, fig. 5A) on the base substrate, wherein a groove (including the area of Vcom and Conductive Line 130 located in dielectric layer 140 in fig. 5A) extending in a first direction is in the first insulation layer (fig. 5A); 
a transmission line (130, fig. 5A) in the groove and configured to transmit an electrical signal; and 
a common electrode (Vcom, fig. 5A) overlapped with the transmission line and electrically connected with the transmission line; 
wherein an orthographic projection of the transmission line (130, fig. 5) on the base substrate is not beyond an orthographic projection of an opening (see fig. 5, wherein transmission line is located within the opening created for the transmission line within the dielectric layer 140 and not beyond), away from the base substrate, of the groove on the base substrate (wherein the groove includes the opening); and 
the first insulation layer does not have a portion sandwiched between the transmission line and the common electrode in a direction perpendicular to the base substrate (see portion of Vcom which touches directly to the conductive line 130, wherein no portion is sandwiched in-between).
Regarding claim 2, Yu discloses further comprising: 
a pixel electrode (PXL, fig. 5A) at a side, away from the base substrate, of the transmission line, wherein an end of the pixel electrode overlaps with at least a portion of the transmission line (fig. 5A).  
Regarding claim 3, Yu discloses further comprising 

Regarding claim 8, Yu discloses wherein the transmission line is at a side, away from the substrate, of the first insulation layer, the common electrode is at a side, away from the substrate, of the transmission line, and the common electrode covers the transmission line and at least a portion of the first insulation layer (see fig. 5A).  
Regarding claim 9, Yu discloses wherein a surface, away fromPage 5 of 9Application Serial No. not yet assignedPATENTPreliminary AmendmentDocket: CU-74002 the base substrate, of the transmission line and a surface, away from the base substrate, of the first insulation layer are substantially in a same plane in a direction parallel to the base substrate (see fig. 5A).  
Regarding claim 10, Yu further comprising: a second insulation layer (PAS2, fig. 5A) at a side, away from the base substrate, of the common electrode and covering the common electrode.  
Regarding claim 11, Yu further discloses wherein the pixel electrode is at a side, away from the base substrate, of the second insulation layer (fig. 5A).  
Regarding claim 14, Yu discloses an in-cell touch panel, comprising the touch substrate according to claim 1 (fig. 1 and par. 81).  
Regarding claim 15, Yu disclose further comprising Page 6 of 9Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74002
a touch detecting device (134, fig. 1A) electrically connected with the transmission line and configured to detect a position of a touch point; and 
a controller (130, fig. 1A) in signal connection with the touch detecting device and configured to receive a detecting result from the touch detecting device.  
Claims 16-17, 19 and 21 are rejected for the same reasons stated in claims 1-2 and 8-9 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-7, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Huang (US 2016/0246399). 
Regarding claim 4, Yu disclose wherein the common electrode is at a side, away from the substrate, of the first insulation layer (Vcom, fig. 5A; wherein Vcom is above the insulator), at least aPage 4 of 9Application Serial No. not yet assignedPATENT Preliminary AmendmentDocket: CU-74002portion of the common electrode is in the groove (fig. 5A), and the transmission line is at a side of the common electrode (fig. 5A).  
Yu fails to disclose wherein the transmission line is at a side, away from the substrate, of the common electrode.  
Huang discloses the transmission line (105, fig. 3) is at a side, away from the substrate, of the common electrode (104, fig. 3).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Huang in the device of Yu. The motivation for doing so would have been to provide the ability to have address/signal line above the common electrode (Huang; fig. 3 and para. 29-30), for increased performance.
Regarding claim 5, Yu discloses wherein a surface, away from the base substrate, of the transmission line and a surface, away from the base substrate, of a  in a direction parallel to the base substrate (see fig. 5A).  
Regarding claim 6, Yu wherein the common electrode covers a side surface of the groove (fig. 5A). 
Huang discloses wherein the common electrode covers a bottom surface of the groove (fig. 3), and the transmission line is in a groove formed by the common electrode (fig. 3).  
Regarding claim 7, Yu discloses further comprising: 
a second insulation layer (PAS2, fig. 5A) on the transmission line and the common electrode and covering the transmission line and the common electrode. 
Claims 18 and 20 are rejected for the same reasons as claims 4 and 5 above.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Chang (US20170017327).
Regarding claim 12, Yu fails to disclose a passivation layer.
Chang discloses further comprising: a passivation layer (144, fig. 6B) at a side, away from the base substrate, of the pixel electrode and covering the whole base substrate.  
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Chang in the device of Yu. The motivation for doing so would have been to provide the ability to further protect the touch display (Chang; para. 90). 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628